Citation Nr: 0913479	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  07-14 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the cervical spine. 

2.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from an April 2006 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Nashville, Tennessee in which the 
RO denied, among other things, the benefits sought on appeal.  
The appellant, who had active service from February 1958 to 
March 1988, appealed the denial of his claims of entitlement 
to service connection for degenerative joint disease of the 
cervical and lumbar spine to the BVA.  Thereafter, the RO 
referred the case to the Board for appellate review.    

The appellant testified at a personal hearing conducted at 
the RO before the undersigned Veterans Law Judge in March 
2008.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Competent medical evidence of record relates the 
appellant's current diagnosis of degenerative joint disease 
of the cervical spine to the appellant's military service.  

3.  Competent medical evidence of record relates the 
appellant's current diagnosis of degenerative joint disease 
of the lumbar spine to the appellant's military service.  




CONCLUSIONS OF LAW

1.  Resolving all doubt in the appellant's favor, the Board 
finds that degenerative joint disease of the cervical spine 
was incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5013, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).  

2.  Resolving all doubt in the appellant's favor, the Board 
finds that degenerative joint disease of the lumbar spine was 
incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5013, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2008).

In this case, a letter dated in January 2006 specifically 
informed the appellant of the substance of the VCAA.  
Nevertheless, since this decision represents a complete grant 
of the appellant's appeal in regards to his claims of 
entitlement to service connection for degenerative joint 
disease of the cervical spine and degenerative joint disease 
of the lumbar spine, the appellant cannot be prejudiced by 
any deficiency, if any, in the notice and assistance 
requirements of the VCAA.  As such, the Board will dispense 
with any further discussion of the VCAA and will proceed to 
the merits of the issues on appeal.  

B.  Service connection for degenerative joint disease of the 
spine

In this appeal, the appellant seeks service connection for 
degenerative joint disease of the cervical spine and 
degenerative joint disease of the lumbar spine he believes 
developed as a result of years of "repetitive-use" type of 
injuries that he experienced during his long tenure of 
service. February 2006 statement in support of claims; May 
2007 statement with VA Form 9; March 2008 BVA hearing 
transcript.  Specifically, the appellant argues that his 
current neck and back problems are related to the handling of 
heavy equipment, the body positioning and the repetitive 
movements he was required to perform as part of his duties as 
a Boom Operator, a job he maintained in service from 1960 to 
1988. February 2006 statement in support.  The appellant 
acknowledges that he injured his back subsequent to his 
discharge from service. March 2008 BVA hearing transcript; 
see also post-service medical records dated in November 1991, 
December 1991 and December 2003.  However, he believes that 
his back problems began as a result of his service duties and 
that any subsequent accidents related to his back merely 
exacerbated an already existing problem. Id.  

Having carefully considered the appellant's claims in light 
of the entire record and the applicable law, the Board 
concludes, as will be explained below, that the evidence is 
in relative equipoise, and that reasonable doubt should be 
resolved in favor of the appellant.  As such, the Board finds 
that the appellant's appeal in terms of his claims of 
entitlement to service connection for degenerative joint 
disease of his cervical and lumbar spine should be granted.

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).  Service connection may also be granted for 
certain chronic diseases, such as arthritis, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service. 
38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of an in-service incurrence or 
aggravation of an injury or disease and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event; or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is responsible 
for assessing the credibility and weight to be given to the 
evidence. Hayes v. Brown, 5 Vet. App. 60 (1993).  Such 
assessments extend to medical evidence. Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993). 

In this case, the evidence reveals that the appellant has a 
diagnosis of degenerative joint disease of the cervical spine 
and degenerative joint disease of the lumbar spine, disorders 
that constitute current disabilities for VA purposes and 
fulfill the first element necessary for a grant of service 
connection. See December 1998 VA medical records (x-rays of 
the appellant's lumbar spine revealed degenerative 
arthritis); October 2005 private medical records (x-rays of 
the appellant's cervical spine revealed cervical 
spondylosis).  

In regards to the second element necessary for a grant of 
service connection, the Board acknowledges that a review of 
the appellant's service treatment records fails to reveal any 
specific references to degenerative joint disease of the 
appellant's spine or to any specific back injury occurring 
during the appellant's period of service. See service records 
dated from February 1958 to August 1987.  Additionally, these 
records show that the appellant was found to have a normal 
clinical back examination upon his entrance into service, 
upon periodic examination during service and at the time of 
separation from service. See reports of medical examinations 
dated in February 1958, February 1959, January 1960, October 
1960, June 1961, May 1962, May 1963, July 1964, May 1965, 
March 1966, May 1967, May 1968, May 1969, April 1970, April 
1971, May 1972, June 1973, May 1974, June 1975, May 1977, 
April 1979, July 1981, July 1982, June 1984, May 1986 and 
July 1987; see also reports of medical history dated in 
January 1960, April 1970, June 1975 and August 1987.  

The appellant does not dispute the information contained in 
his service file.  Rather, he essentially argues that the 
lack of corroborative evidence in his service file is not 
dispositive in the analysis of his appeal in light of the 
nature of his current back disorders and the strenuousness of 
his service duties as a flight refueling technician. March 
2008 BVA hearing transcript, pgs. 3-5, 8-10.  In this regard, 
the appellant testified that he experienced numerous aches 
and pains involving his neck and back during his refueling 
missions, but that he self-treated those symptoms during 
service as they usually went away in a couple of days. Id., 
p. 6.  A review of the appellant's service treatment records 
does reveal that the appellant was seen on several occasions 
for neck and back pain. Service treatment records dated in 
November 1965, June 1982 and January 1986.  In addition, 
these records document several accidents that the appellant 
was involved in during his period of service, to include 
being treated for an elbow injury after the airplane he was 
in depressurized while at 39,000 feet and also being hit by a 
car while he was walking. See service treatment records dated 
in June 1965, May 1975 and March 1987.  Lastly, medical 
records contained in the appellant's service file dated in 
November 1991 and December 1991 (less than 4 years after the 
appellant separated from service) document complaints of 
lower back pain that the appellant reported had a duration of 
approximately 4 years.  

After reviewing the appellant's service treatment records in 
conjunction with his testimony and post-service evidence of 
record, the Board finds that doubt should be resolved in the 
appellant's favor as to the credibility of his statements in 
light of the fact that the type of back strain "injuries" 
he reports may have occurred and not been documented.  The 
appellant's personnel records reveal that his military 
occupational specialty was as an in-flight refueling manager; 
and it is not inconsistent that the type of injuries the 
appellant described could have occurred within the scope of 
his service duties. See DD Form-214; see also 38 U.S.C.A. 
§ 1154(a) (West 2002).  In addition, as will be discussed in 
more detail below, the appellant's current back disorders 
consist of a diagnosis of degenerative joint disease.  
Therefore, the Board finds after resolving doubt in the 
appellant's favor that the second element necessary for a 
grant of service connection has been met in this case.   

Therefore, turning to the third element necessary for a grant 
of service connection in this case (medical evidence of a 
nexus between the current disability and the in-service 
disease or injury), the Board observes that the appellant's 
post-service medical records first document complaints of 
lower back problems in November 1991, less than 4 years after 
the appellant separated from service. See post-service 
medical records contained in service file.  VA medical 
records dated in April 1997 note that the appellant had a 
diagnosis of chronic low back pain at that point in time, 
with x-rays dated in December 1998 revealing lumbar spine 
degenerative arthritis. VA medical records dated from April 
1997 to January 2007.  Private medical records dated in 
October 2005 document the appellant's complaints of neck pain 
radiating to the left shoulder; and the appellant's diagnosis 
of cervical spondylosis. Private medical records dated from 
March 2005 to November 2005.  

In addition to the above-referenced evidence, the claims file 
contains two (2) statements from the appellant's medical 
providers in support of the appellant's claims. See October 
2005 statement from W.S., D.C.; November 2005 letter from 
T.I., M.D.  Dr. I. stated, in pertinent part, that he had 
reviewed the Veteran's old VA records wherein it was noted 
that the Veteran had had chronic neck pain during his service 
in the military which had been disabling and progressive.  
Further, the Board finds the statement from the appellant's 
chiropractor to be particularly pertinent to the analysis of 
this appeal in that Dr. S. stated that an orthopedic and 
radiographic examination of the appellant revealed severe 
degenerative disc disease of the cervical and lumbar spine 
with calcium deposition in the posterior cervical 
musculature. October 2005 statement from W.S., D.C.  Dr. S. 
opined that the appellant's examination findings were 
consistent with prolonged, repetitive-use type of injuries. 
Id. The associated private medical record show moderate 
lordosis with severe degeneration and moderate rotation at 
C3-6, and moderate lordosis and severe degeneration at L2-4 
with pelvic imbalance and moderate rotations.  No medical 
evidence of record (or medical opinion contained therein) 
refutes or contradicts the opinion offered by Dr. S.  

Thus, the sole medical opinion of record addressing a 
possible relationship between the appellant's activities in 
service (and assumed spine trauma resulting thereof) and his 
current back diagnoses is in favor of the appellant's claim.  
Since the Board has found the appellant to be a credible 
historian of the experiences he had in service, and Dr. S. 
based his opinion upon the history provided by the appellant, 
the Board has no reason to question the probative value of 
Dr. S.'s medical opinion.  As such, the Board finds that the 
third element necessary for a grant of service in this case 
has been met via the positive medical opinion provided by Dr. 
S.  Therefore, service connection for degenerative joint 
disease of the cervical spine and degenerative joint disease 
of the lumbar spine is granted.

In making this decision, the Board finds that the evidence 
taken together gives rise to a reasonable doubt as to the 
question of etiology. 38 C.F.R. § 3.102.  


ORDER

Service connection for degenerative joint disease of the 
cervical spine is granted.  

Service connection for degenerative joint disease of the 
lumbar spine is granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


